Lacombe, J.
This application, which is for leave to amend a bill of particulars in an action to recover excess of duties, may be best answered by quoting the decision of Judge Brown in Levi v. Robertson, (filed August 5, 1887.)
“ Under section 3012, an amendment of bill of particulars' may, I think, be made.as in any other case of reasonable excuse for a bona fide mistake. ' But the specific cause of error or mistake should be shown, and why the original was not made in proper form. The within affidavit is insufficient. If allowed, it would in effect abolish section 3012 in part.”
The, affidavit on which this motion is made is also insufficient. Motion denied, without prejudice to a similar motion on additional affidavits.